[Cite as State v. Johnson, 2022-Ohio-3284.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                    JUDGES:
                                                 Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                       Hon. William B. Hoffman, J.
                                                 Hon. John W. Wise, J.
-vs-
                                                 Case No. CT2021-0065
DALLAS JOHNSON

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Criminal Appeal from the Court of Common
                                              Pleas, Case No. CR2021-0111


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       September 19, 2022



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

RONALD L. WELCH                               JAMES S. SWEENEY
PROSECUTING ATTORNEY                          JAMES SWEENEY LAW, LLC
TAYLOR P. BENNINGTON                          285 South Liberty Street
ASSISTANT PROSECUTOR                          Powell, Ohio 43065
27 North Fifth Street, P. O. Box 189
Zanesville, Ohio 43702
Muskingum County, Case No. CT2021-0065                                                     2


Wise, J.

       {¶1}   Appellant Dallas Johnson appeals his conviction and sentence entered in

the Muskingum County Court of Common Pleas. Appellee is the State of Ohio. The

relevant facts leading to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On February 25, 2021, Appellant was indicted on one count of Possession

of Drugs in violation of R.C. §2925.11(A) and one count of Possession of Drug

Paraphernalia in violation of R.C. §2925.14(C)(1).

       {¶3}   On September 9, 2021, Appellant entered a plea of guilty to both counts.

       {¶4}   On November 3, 2021, the trial court held a sentencing hearing. At the

hearing the trial court sentenced Appellant to thirty months in prison on the first count and

thirty days in county jail on the second count. The sentences are to be served

concurrently. Appellant was given twenty-two days of jail-time credit.

                                  ASSIGNMENTS OF ERROR

       {¶5}   Appellant filed a timely notice of appeal. He herein raises the following

Assignment of Error:

       {¶6}   “I. THE TRIAL COURT’S SENTENCE WAS NOT SUPPORTED BY THE

RECORD AND WAS CONTRARY TO LAW.”

                                                 I.

       {¶7}   In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred when it sentenced Appellant contrary to law. We disagree.

       {¶8}   We review felony sentences using the standard of review set forth in R.C.

§2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231. R.C.
Muskingum County, Case No. CT2021-0065                                                       3


§2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

and remand for sentencing where we clearly and convincingly find that either the record

does not support the sentencing court’s findings under R.C. §2929.13(B) or (D),

§2929.13(B)(2)(e) or (C)(4), or §2929.20(I) or the sentence is otherwise contrary to law.

State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659.

       {¶9}   “R.C. 2929.11(A) governs the purposes and principles of felony sentencing

and provides that a sentence imposed for a felony shall be reasonably calculated to

achieve the two overriding purposes of sentencing[.]” State v. Harris, 5th Dist. Muskingum

No. CT2019-0075, 2020-Ohio-4600, ¶32. The first is to protect the public from future

crime by the offender and others, and the second is to punish the offender using the

minimum sanctions that the court determines will accomplish those purposes without

imposing any unnecessary burdens on governmental resources. Id. The sentence

imposed shall “be commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact on the victim, and consistent with sentences imposed

for similar offenders.” R.C. §2929.11(B).

       {¶10} “R.C. 2929.12 sets forth the seriousness and recidivism factors for the

sentencing court to consider in determining the most effective way to comply with the

purposes and principles of sentencing set forth in R.C. 2929.11.” Harris at ¶33. These

factors include the physical or mental injury suffered by the victim due to the age of the

victim; the physical, psychological, or economic harm suffered by the victim; whether the

offender’s relationship with the victim facilitated the offense; the defendant’s prior criminal

record; whether the defendant was under a court sanction at the time of the offense;

whether the defendant shows any remorse; and any other relevant factors. R.C.
Muskingum County, Case No. CT2021-0065                                                       4


§2929.12(B). R.C. §2929.12(C) provides factors a court must consider indicating the

offender’s conduct is less serious than conduct normally constituting the offense,

including mitigating factors. R.C. §2929.12(D) & R.C. §2929.12(E) set forth factors

bearing on whether the offender is likely or not likely to commit future crimes.

       {¶11} In the case sub judice, Appellant alleges that the record does not support

the trial court’s findings under R.C. §2929.11 and R.C. §2929.12. Appellant’s argument

is that while the trial court made the appropriate findings, Appellant disagrees that the trial

court failed to “truly” consider the purposes and principals of sentencing.

       {¶12} The trial court ordered a pre-sentence investigation report prior to

sentencing. Appellant failed to appear for the presentence investigation and also for a

drug screen. The trial court’s sentence is within the statutory range for the offense, and

the trial court noted it considered all appropriate factors set forth in R.C. §2929.11 and

R.C. §2929.12.

       {¶13} Upon review, we do not find clear and convincing evidence that the record

does not support the trial court’s findings or that the sentence is contrary to law.
Muskingum County, Case No. CT2021-0065                                           5


      {¶14} Accordingly, Appellant’s sole assignment of error is overruled.

      {¶15} For the foregoing reasons, the judgment of the Court of Common Pleas of

Muskingum County, Ohio, is hereby affirmed.



By: Wise, J.

Gwin, P. J., and

Hoffman, J., concur.




JWW/br 0912